Citation Nr: 1436906	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  06-16 744	)	DATE
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma

THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease to include as secondary to service-connected posttraumatic stress disorder.

2.  Entitlement to service connection for irritable bowel syndrome to include as secondary to service-connected posttraumatic stress disorder.  

3.  Entitlement to service connection for Parkinson's disease.

4.  Entitlement to an initial rating higher than 10 percent from May 25, 2005, to April 2, 2009, for service-connected coronary artery disease.

5.  Entitlement to an initial rating higher than 60 percent from August 1, 2009, from for service-connected coronary artery disease.

6.  Entitlement to an effective date before June 18, 2008, for the award of a total disability rating based on individual unemployability.

7.  Entitlement to special monthly compensation by reason of being housebound from August 1, 2009.

8.  Entitlement to an effective date prior to June 18, 2008, for the award of educational assistance pursuant to Chapter 35 of Title 38 of the United States Code.
REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law

ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1961 to May 1963.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in November 2006, February 2009, January 2012, and January 2013 of a Department of Veterans Affairs (VA) Regional Offices (RO).

In a rating decision in November 2006, the RO denied the claim of service connection for gastroesophageal reflux disease.  On appeal to the Board, in a decision in May 2009, the Board denied the claim.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Veterans Court).  In an order in January 2010, the Veterans Court granted a Joint Motion to Remand of the parties (the VA Secretary and the Veteran), vacated the Board's decision and remanded the case to the Board for readjudication consistent with the Joint Motion.  In June 2010, the Board remanded the case for further development consistent with the instructions in the Joint Motion.  In May 2013, the Board again remanded the case for further development.

In a rating decision in February 2009, the RO denied service connection for irritable bowel syndrome.  In May 2013, the Board remanded this issue for further development.




In a rating decision in January 2012, the RO granted service connection for coronary artery disease, a total disability rating based on individual unemployability, special monthly compensation by reason of being housebound, and educational assistance pursuant to Chapter 35.  The Veteran appealed the rating for coronary artery disease and the effective dates for special monthly compensation by reason of being housebound and educational assistance pursuant to Chapter 35.  In May 2013, the Board remanded the claims for further development.  

In a rating decision in January 2013, the RO denied service connection for Parkinson's disease.

The claims of service connection for gastroesophageal reflux disease, for irritable bowel syndrome, and for Parkinson's disease, the claim for increase for coronary artery disease, and the claims for an earlier effective date for the award of a total disability rating based on individual unemployability, for special monthly compensation, and for educational assistance pursuant to Chapter 35 are REMANDED to the Department of Veterans Affairs Regional Office.  


REMAND 

On the claims of service connection for gastroesophageal reflux disease and for irritable bowel syndrome, the VA examiner in December 2013 cited as a rationale for the opinion, pertaining to secondary service connection, a VA record, dated October 29, 2010, relating to a re-evaluation of service-connected posttraumatic stress disorder.  As the neither the VA examiner's medical opinion nor the VA record relied on by the examiner is supported by a reasoned medical explanation connecting gastroesophageal reflux disease or irritable bowel syndrome to service-connected posttraumatic stress on a secondary basis, the VA medical opinion is inadequate to decide the claims and further development under the duty to assist is needed. 



On the claim of service connection for Parkinson's disease, the evidence of record is insufficient to decide the material issues of fact, pertaining to exposure to environmental or chemical hazards at the Marine Air Station, El Toro, California, and further factual development under the duty to assist is needed.  

On the claim for increase for service-connected coronary artery disease, the VA examination in December 2013 is inadequate to rate the disability, because the findings do not address the alternate criteria for a higher rating and a reexamination under 38 C.F.R. § 3.327 is warranted. 

On the claim for an effective date before June 18, 2008, for the award of a total disability rating based on individual unemployability, the record shows that before June 2008, the Veteran did not meet the minimum percentage requirements for a schedular total disability rating under 38 C.F.R. § 4.16(a).  In May 2013, the Board remanded the claim for further adjudication on an extraschedular basis, but there is record that a supplemental statement of the case addressing the claim was issued.   
And further due process development is needed. 

On the claim for special monthly compensation by reason of being housebound from August 1, 2009, the VA examination in December 2013 is inadequate to decide the claim, because there was no medical opinion on whether or not the Veteran was housebond.  And a reexamination is warranted. 

The claim for an effective date before June 18, 2008, for the award of educational assistance pursuant to Chapter 35 of Title 38 of the United States Code is deferred until the claims of service connection, the claim for increase, and the effective date claim for a total rating are finally adjudicated.





Accordingly, the case is REMANDED for the following action:

1.  Arrange to have the Veteran's file reviewed by a VA physician, who had not previously evaluated the Veteran, to determine:

Whether there is any reliable medical study or medical literature to support the conclusion that it is at least as likely as not (probability of 50 percent) that:

a).  Gastroesophageal reflux disease is caused by or aggravated by service-connected posttraumatic stress disorder; or that, 

b).  Irritable bowel syndrome is caused by or aggravated by service-connected posttraumatic stress disorder?

The VA examiner is asked to consider the following: 

After service VA records first document a gastrointestinal condition in 2001; and a VA Fact Sheet concerning posttraumatic stress disorder, cites to a study showing a relationship between gastrointestinal symptoms and posttraumatic stress disorder.  

Also in formulating the opinion, the VA examiner is asked to consider that the term "aggravation" means a permanent increase in either gastroesophageal reflux disease or irritable bowel syndrome, that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.


2.  Ask the Veteran to identify where he lived and worked while at Marine Corps Air Station (MCAS), El Toro.

3.  Ask the appropriate federal custodian to provide:

The physical location, including the maintenance hangars, of VMF(AW)-314, MAG-15, 3rd MAW, MCAS, El Toro, from October 1961 to May 1963; and, 

If the records requested do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with the provisions of 38 C.F.R. § 3.159(e). 

4.  Following #2 and #3, request from the appropriate federal custodian the level of known exposure to environmental or chemical hazards, including trichloroethylene (TCE), at MCAS El Toro from October 1961 to May 1963.

If exposure to TCE is confirmed, then undertake further development as required.  See VBA Training Letter 11-03 (Revised) (November 29, 2011) and VBA Fast Letter 11-03 (January 11, 2011, as revised January 28, 2013). 

The Veteran's file must be made available to the examiner for review.  


5.  Afford the Veteran a VA examination by a VA examiner, who has not previously examined the Veteran to determine the current level of impairment due to coronary artery disease, including:

Congestive heart failure, if present; 

METs testing by exercise or an estimate of METs if for medical reasons testing by exercise cannot be done; or 

Left ventricular dysfunction with ejection fraction less than 30 percent.  If for a medical reason testing for the ejection fraction cannot be done, the VA examiner is asked to state the reason. 

The Veteran's file must be made available to the examiner for review. 

6.  On the claim for an effective date before June 18, 2008, for a total disability rating based on individual unemployability, after the above development of the claims of service connection:

If the Veteran still does did not meet the minimum percentage requirements for a schedular total disability rating under 38 C.F.R. § 4.16(a) before June 18, 2008, the claim should be considered under 38C.F.R. §4.16(b).  

7.  Afford the Veteran a VA examination to determine whether the Veteran is housebound. 

The Veteran's file must be made available to the examiner for review.




8.  After the above development, adjudicate the claims.  If any benefit sought is denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252  (West 2002), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).






Department of Veterans Affairs


